DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 48-56, 58-69 and 88 have been considered but are moot in light of the newly discovered art that makes up the basis of the 103 obviousness rejections.  

Claim Objections
Claims 58 and 59 objected to because of the following informalities:  both claims recite the term “the modular attachment arm” in line 1.  This should read “the one or more modular attachment arms”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 48-49, 53-54, 56, 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Morgenstern Lopez (US 2014/0257296) in view of Truckey et al. (US 2018/024992).
Regarding claim 48, Morgenstern Lopez disclose a multi-tool, comprising a shaft component (145, figure 19A) having an elongate body (figure 15A) that defines a central longitudinal axis (figure 15A) extending from a proximal handle (178) to a distal tip (180, figure 19A); a body (182/183) having an opening (see figure below) for receiving the shaft component therethrough (figure 19A) and one or more modular attachment arms (187 and/or 190) configured to receive one or more surgical devices therein (e.g. 1108, figure 20A, ¶149) such that the surgical devices interface with the shaft component while disposed within the body (figure 20A); and a button (186, ¶144) disposed in the body (figures 19A-19B), configured to engage the shaft component to toggle the shaft component between an unlocked configuration (1102, figure 19B. ¶143) and a locked configuration (1101, figure 19B, ¶143) relative to the body (¶143-144). 	However, Morgenstern Lopez fail to teach that the button has an interior bore formed therein to receive the shaft component, and to toggle the shaft component between an unlocked configuration and a locked configuration relative to the body.
 Truckey et al. disclose a multi-tool (100, figure 1).  The multi-tool has a shaft component (130) and a body (330 + 370) and a button (350) disposed in the body (figures 6-11), the button having an interior bore (351, figure 8) formed therein to receive the shaft component (130), and to toggle the shaft component between an unlocked configuration (figures8-10) and a locked configuration (figure 1) relative to the body (¶56-57).e.g. ¶149-152). 	Regarding claim 53, Morgenstern Lopez disclose the body is configured to removably detach from any of the shaft component and the surgical devices (¶143-144 and ¶149-152). 	Regarding claim 54, Morgenstern Lopez in view of Truckey et al. disclose the button is configured to be depressed by a user to detach the body from the shaft component (¶57 of Truckey).
Regarding claim 56, Morgenstern Lopez disclose a longitudinal position of the shaft component is stationary in the locked configuration (¶143). 	Regarding claim 58, Morgenstern Lopez disclose the modular attachment arm includes a pin (197) received through the axis thereof, the one or more devices being configured to receive the pin therein for snapping the modular attachment arm to the modular attachment arm (¶147). 	Regarding claim 59, Morgenstern Lopez disclose the modular attachment arm is keyed (197 is a key) such that the surgical devices are prevented from coupling to the modular attachment arm in all but one orientation (¶146, 1107 ad 197’s engagement is a single orientation coupling, see figure 19B).

    PNG
    media_image1.png
    589
    1017
    media_image1.png
    Greyscale

Claim 48 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, III (US 2015/0342621) in view of Truckey et al. (US 2018/.
Regarding claim 48, Jackson, III disclose a multi-tool, comprising a shaft component (61, figure 26) having an elongate body (figure 26) that defines a central longitudinal axis (figure 26) extending from a proximal handle (see figure below) to a distal tip (see figure below); a body (62) having an opening (65) for receiving the shaft component therethrough (figure 26) and one or more coupling features (56 and see figure below) configured to receive one or more surgical devices therein (e.g. 56, 15 and 63) such that the surgical devices interface with the shaft component while disposed within the body (figure 26); and locking member (63, ¶76) formed on the body that is configured to engage the shaft component to toggle the shaft component between an unlocked configuration (¶76) and a locked configuration (¶76) relative to the body (¶76-77).
 Truckey et al. disclose a multi-tool (100, figure 1).  The multi-tool has a shaft component (130) and a body (330 + 370) and a button (350) disposed in the body (figures 6-11), the button having an interior bore (351, figure 8) formed therein to receive the shaft component (130), and to toggle the shaft component between an unlocked configuration (figures8-10) and a locked configuration (figure 1) relative to the body (¶56-57). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted in the button with an interior bore of Truckey et al. for the set screw, locking member of Jackson, III Lopez as it is a known alternative for locking and unlocking a shaft component and would work equally well as the set screw of Jackson, III.  The button as well has the added benefit of not requiring an additional tool to lock and unlock the shaft component as it can be easily depressed by the users fingers/hand. 	Regarding claim 50, Jackson, III disclose the shaft component forms an electrical connection at the interface with the surgical devices (¶77-78 and ¶81-82). 	Regarding claim 51, Jackson, III disclose the electrical connection is formed by a bias element (85/86) disposed between the shaft component and the surgical devices. 	Regarding claim 52, Jackson, III disclose the shaft component includes a .

    PNG
    media_image2.png
    824
    538
    media_image2.png
    Greyscale

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, III (US 2015/0342621) in view of Truckey et al. (US 2018/0249992) in further view of Zwirmann (US 2004/0092940). 	Regarding claim 55, Jackson, III disclose the claimed invention except for the .
 	Zwirmann disclose a body (18 + 20) having a slider (18) that slides in a proximal-distal direction relative to the body to lock an axial position of the shaft component (12) to the body (via 24’s and 48’s, ¶33).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the body of Jackson, III to have a slider instead of the set screw to lock an axial position of the shaft component with the body as taught by Zwirmann as it is a known alternative locking element for the purpose of holding an inner shaft disposed in a locked configuration inside a body component of the device.

Claims 60-69 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al. (US 2011/0251597) in view of Pond, Jr. et al. (US 2006/0173521).
 	Regarding claim 60, Bharadwaj et al. disclose a surgical device, comprising a shaft component (102) configured to be inserted into a target site within a patient, the shaft component having an elongate body (110) that defines a central longitudinal axis extending from a proximal handle (108) to a distal tip (@ end of 106); a locking handle (104) configured to engage the shaft component, the locking handle comprising a base clamp (124) having an opening (140) for receiving the proximal handle of the shaft component therethrough; and a top clamp (118) extending proximally from the base clamp; wherein the base clamp and the top clamp are configured to rotate relative to one another to move the multi-tool between an open position in which the shaft component can translate or rotate relative to the locking handle and a closed position in e.g. 100), the one or more ports being positioned substantially transverse to the opening (86 + 94 are the opening, figure 2,m ¶18, ¶20, ¶26-27).  The port being transverse to the opening allows for placement of the surgical device out of the user’s visual field.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed multi-tool of Bharadwaj et al. to have one or more ports positioned substantially transverse to the opening as it allow for the placement of surgical tools to the site without blocking the user’s visual field. 	Regarding claim 61, Bharadwaj et al. disclose the locking handle includes a core (144) therein for coupling to the shaft component and the one or more surgical devices (figures 5A-5B). 
	Regarding claim 62, Bharadwaj et al. disclose the shaft component interfaces with the surgical devices disposed through the core to establish an electrical connection therebetween (when a surgical device that is electrically conductive is passed through the cannulation of the electrically conductive shaft). 	Regarding claim 63, Bharadwaj et al. disclose the core is made of an overmolded 
 	Regarding claim 88, Bharadwaj et al. in view of Pond, Jr. et al. disclose the one or more ports (88, figure 2 of Pond, Jr) are positioned substantially perpendicular to the opening (figure 2 of Pond, Jr).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775